DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Singh et al. (US 20200311025 A1), in view of Allen (US 20070038913 A1), further in view of Whitehead (US 20150301900 A1).  
Regarding Claim 1, Singh teaches
A method for validating integrity and correctness of a backup snapshot of a local snapshot of a storage object generated and maintained by a storage array, comprising: (Singh [0007] The present disclosure describes techniques used in systems, methods, and in computer program products for verifying replicated snapshot integrity. [0008] techniques that verify checksums of snapshot components. [0030] FIG. 1 Specifically, the figure presents a logical depiction of how the herein disclosed techniques can be implemented in an environment comprising distributed computing systems to verify the integrity of replicated snapshots and/or other snapshots and/or other data items stored in a distributed manner over the distributed computing systems. [0031] The logical depiction of FIG. 1 illustrates a distributed computing system 102.sub.1 that comprises three representative computing nodes (e.g., node 104.sub.11, node 104.sub.12, . . . , node 104.sub.1N) that each have one or more storage devices)) (Fig. 1 - primary site 112 is the storage array having local snapshots)
the storage array calculating a checksum of the local snapshot with the at least one checksum algorithm; (Singh [0075] In other embodiments, the target checksums (e.g., source-of-truth checksums that were calculated when the snapshots were initially stored) are maintained at the primary site for retrieval by a secondary site. [0048] Checksums might be derived from a hash of the underlying data of the data item.) (Fig. 1 - primary site 112 is the storage array having snapshots with checksum)
calculating or retrieving a checksum of the backup snapshot using the same checksum algorithm; (Singh [0039] The portions of the replicated snapshot are then accessed to determine a data integrity value such as a checksum for the replicated snapshot (operation 2)) (Fig. 1 – secondary site 114 replicated snapshot is the backup of the snapshot with checksum.)
performing validation of the backup snapshot by comparing the checksum of the local snapshot with the checksum of the backup snapshot; (Singh [0040] The data integrity value of the replicated snapshot is then compared to the target data integrity value to determine the then-current integrity of the replicated snapshot (operation 4)).
determining that the backup snapshot is not identical to the local snapshot based on the validation; (Singh [0040] The data integrity value of the replicated snapshot is then compared to the target data integrity value to determine the then-current integrity of the replicated snapshot (operation 4). If the data integrity values are not equal, then the replicated snapshot is characterized as corrupted).
and performing remedial action to cause the backup snapshot to be identical to the local snapshot, such that the backup snapshot is characterized by a checksum that matches the checksum of the local snapshot. (Singh [0040] The data integrity value of the replicated snapshot is then compared to the target data integrity value to determine the then-current integrity of the replicated snapshot. As an example, if the data integrity value of the replicated snapshot equals the target data integrity value, then the replicated snapshot is characterized as uncorrupted (e.g., high integrity))
Singh does not teach providing at least one checksum algorithm to the storage array;
the storage array calculating a checksum of the local snapshot with the at least one checksum algorithm; calculating or retrieving a checksum of the backup snapshot using the same checksum algorithm;
However, Allen teaches providing at least one checksum algorithm to the storage array; providing at least one checksum algorithm to the storage array; the storage array calculating a checksum of the local snapshot with the at least one checksum algorithm;  (Allen [0043] Storage system 422 knows the checksum algorithm used by host system 402. Storage system 422 may know the algorithm used if both the server and the storage system use a common fixed algorithm. Alternatively, storage system 422 may know the algorithm if the algorithm type is sent as part of the packet structure.) (i.e. host system sends/provides algorithm to the storage system) 
calculating or retrieving a checksum of the backup snapshot using the same checksum algorithm; (Allen [0043]Storage system 422 may know the algorithm used if both the server and the storage system use a common fixed algorithm.)
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
Singh-Allen does not teach and responsive to merging changes into the backup snapshot: and performing remedial action to cause the backup snapshot to be identical to the local snapshot, such that the backup snapshot is characterized by a checksum that matches the checksum of the local snapshot.
	However, Whitehead teaches and responsive to merging changes into the backup snapshot: (Whitehead [0010] In one aspect, systems and methods are disclosed for state consistent replication of client data set on a client computer by generating a snapshot of the client data set on a local volume; synchronizing with a remote server volume corresponding to the local volume to create a copy of the client data set on the remote server; performing a master to slave replication of the data set; and taking a snapshot of the server data set to create a mirror of the snapshot of the client data set on the server. [0012] In another aspect, systems and methods are disclosed for improved Backup/Replication Performance via Locally Distributed Change Detection. Therefore, the client software only has to compare the defined job to the manifest (avoiding network round trip) to determine what needs to be transmitted to the back end.)
and performing remedial action to cause the backup snapshot to be identical to the local snapshot (Whitehead [0013] In yet another aspect, Asynchronous Replication Correctness Validation can be done.  If a discrepancy is found, manifest is wiped or patched and pushed down, and the next sync job resolves all discrepancies. This second check is a way of performing complete end to end validation, like a restore test, without having to do an actual restore.)
Singh, Allen and Whitehead are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh, Allen and Whitehead before him or her to modify the Singh-Allen’s system with Whitehead’s teaching. The motivation for doing so would be to (Whitehead [0009]) to validate that the backup contents are usable and match the source.
Regarding Claim 2, Singh, Allen and Whitehead teach
The method of claim 1 wherein providing at least one checksum algorithm to the storage array comprises a remote backup storage providing a checksum library to the storage array. (Singh discloses storage array (Fig. 1 - primary site 112) and remote backup storage (Fig. 1 – secondary site 114). Allen ([0043]) disclose sending algorithm type/checksum library to storage system.)
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
Regarding Claim 3, Singh, Allen and Whitehead teach
The method of claim 1 comprising the storage array prompting a remote backup storage to provide the checksum algorithm. (Singh discloses storage array (Fig. 1 - primary site 112) and remote backup storage (Fig. 1 – secondary site 114). Allen ([0048] Each designated layer knows the checksum algorithm used by the host application to generate the initial checksum. For instance, a common default method of algorithm may be used by both entities. Alternatively, the application may make a request to the OS to use a particular algorithm amongst a choice of algorithms supported by the OS. As previously mentioned, this request may be part of the request from the application to OS.) discloses prompting/request to use certain checksum algorithm.)
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
	Regarding Claim 4, Singh, Allen and Whitehead teach
The method of claim 1 comprising the storage array prompting a remote backup storage to provide the checksum of the backup snapshot. (Singh [0039]The portions of the replicated snapshot are then accessed to determine a data integrity value such as a checksum for the replicated snapshot (operation 2))
Regarding Claim 5, Singh, Allen and Whitehead teach 
The method of claim 1 comprising a remote backup storage obtaining a copy of the backup snapshot (Singh [0033] As illustrated, to further protect the data associated with subject snapshots 122, the snapshots are replicated to distributed computing system 102.sub.2 as a set of replicated snapshots 126 (operation 1).) (Replicate a set of subject snapshots from a primary site to a secondary site) and calculating the checksum of the backup snapshot calculated with the checksum algorithm. (Allen [0038] read operations may verified at various points from the storage system to the application layer with an associated checksum calculated and sent by the storage system. [0043] Storage system 422 knows the checksum algorithm used by host system 402. Storage system 422 may know the algorithm used if both the server and the storage system use a common fixed algorithm. Alternatively, storage system 422 may know the algorithm if the algorithm type is sent as part of the packet structure.)
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
Regarding Claim 6, Singh, Allen and Whitehead teach 
The method of claim 1 comprising a remote backup storage obtaining the checksum of the backup snapshot. (Singh [0039] The portions of the replicated snapshot are then accessed to determine a data integrity value such as a checksum for the replicated snapshot (operation 2)) (Fig. 1 – secondary site 114 replicated snapshot is the backup of the snapshot with checksum.)
Regarding Claim 8, Singh teaches
A storage system, comprising: a remote backup storage (Singh discloses remote backup storage (Fig. 1 – secondary site 114) wherein the storage array is configured to calculate a checksum of a local snapshot of a storage object generated and maintained by the storage array (Singh [0030] FIG. 1 Specifically, the figure presents a logical depiction of how the herein disclosed techniques can be implemented in an environment comprising distributed computing systems to verify the integrity of replicated snapshots and/or other snapshots and/or other data items stored in a distributed manner over the distributed computing systems. [0031] The logical depiction of FIG. 1 illustrates a distributed computing system 102.sub.1 that comprises three representative computing nodes (e.g., node 104.sub.11, node 104.sub.12, . . . , node 104.sub.1N) that each have one or more storage devices)) (Fig. 1 - primary site 112 is the storage array having local snapshots)
perform validation of the backup snapshot by comparing the checksum of the local snapshot with a checksum of the backup snapshot, (Singh [0040] The data integrity value of the replicated snapshot is then compared to the target data integrity value to determine the then-current integrity of the replicated snapshot (operation 4)).
determine that the backup snapshot is not identical to the local snapshot based on the validation, (Singh [0040] The data integrity value of the replicated snapshot is then compared to the target data integrity value to determine the then-current integrity of the replicated snapshot (operation 4). If the data integrity values are not equal, then the replicated snapshot is characterized as corrupted).
and perform remedial action to cause the backup snapshot to be identical to the local snapshot, such that the backup snapshot is characterized by a checksum that matches the checksum of the local snapshot. (Singh [0040] The data integrity value of the replicated snapshot is then compared to the target data integrity value to determine the then-current integrity of the replicated snapshot. As an example, if the data integrity value of the replicated snapshot equals the target data integrity value, then the replicated snapshot is characterized as uncorrupted (e.g., high integrity))
Singh does not teach configured to provide at least one checksum algorithm to a storage array, with the at least one checksum algorithm,
However, Allen teaches configured to provide at least one checksum algorithm to a storage array, with the at least one checksum algorithm, (Allen [0043] Storage system 422 knows the checksum algorithm used by host system 402. Storage system 422 may know the algorithm used if both the server and the storage system use a common fixed algorithm. Alternatively, storage system 422 may know the algorithm if the algorithm type is sent as part of the packet structure.) (i.e. host system sends/provides algorithm to the storage system) 
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
Singh-Allen does not teach and responsive to merger of changes into a backup snapshot of the local snapshot, and perform remedial action to cause the backup snapshot to be identical to the local snapshot, such that the backup snapshot is characterized by a checksum that matches the checksum of the local snapshot.
However, Whitehead teaches and responsive to merger of changes into a backup snapshot of the local snapshot, (Whitehead [0010] In one aspect, systems and methods are disclosed for state consistent replication of client data set on a client computer by generating a snapshot of the client data set on a local volume; synchronizing with a remote server volume corresponding to the local volume to create a copy of the client data set on the remote server; performing a master to slave replication of the data set; and taking a snapshot of the server data set to create a mirror of the snapshot of the client data set on the server. [0012] In another aspect, systems and methods are disclosed for improved Backup/Replication Performance via Locally Distributed Change Detection. Therefore, the client software only has to compare the defined job to the manifest (avoiding network round trip) to determine what needs to be transmitted to the back end.) and perform remedial action to cause the backup snapshot to be identical to the local snapshot (Whitehead [0013] In yet another aspect, Asynchronous Replication Correctness Validation can be done.  If a discrepancy is found, manifest is wiped or patched and pushed down, and the next sync job resolves all discrepancies. This second check is a way of performing complete end to end validation, like a restore test, without having to do an actual restore.)
Singh, Allen and Whitehead are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh, Allen and Whitehead before him or her to modify the Singh-Allen’s system with Whitehead’s teaching. The motivation for doing so would be to (Whitehead [0009]) to validate that the backup contents are usable and match the source.
Regarding Claim 9, Singh, Allen and Whitehead teach
The storage system of claim 8 wherein the remote backup storage is configured to provide a checksum library to the storage array. (Singh discloses storage array (Fig. 1 - primary site 112) and remote backup storage (Fig. 1 – secondary site 114). Allen ([0043]) disclose sending algorithm type/checksum library to storage system.)
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
Regarding Claim 10, Singh, Allen and Whitehead teach
The storage system of claim 8 wherein the storage array is configured to prompt the remote backup storage to provide the checksum algorithm. (Singh discloses storage array (Fig. 1 - primary site 112) and remote backup storage (Fig. 1 – secondary site 114). Allen ([0048] Each designated layer knows the checksum algorithm used by the host application to generate the initial checksum. For instance, a common default method of algorithm may be used by both entities. Alternatively, the application may make a request to the OS to use a particular algorithm amongst a choice of algorithms supported by the OS. As previously mentioned, this request may be part of the request from the application to OS.) discloses prompting/request to use certain checksum algorithm.)
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
	Regarding Claim 11, Singh, Allen and Whitehead teach
The storage system of claim 8 wherein the storage array is configured to prompt the remote backup storage to provide the checksum of the backup snapshot. (Singh [0039]The portions of the replicated snapshot are then accessed to determine a data integrity value such as a checksum for the replicated snapshot (operation 2))
Regarding Claim 12, Singh, Allen and Whitehead teach 
The storage system of claim 8 wherein the remote backup storage is configured to obtain a copy of the backup snapshot (Singh [0033] As illustrated, to further protect the data associated with subject snapshots 122, the snapshots are replicated to distributed computing system 102.sub.2 as a set of replicated snapshots 126 (operation 1).) (Replicate a set of subject snapshots from a primary site to a secondary site) and calculating the checksum of the backup snapshot calculated with the checksum algorithm. (Allen [0038] read operations may verified at various points from the storage system to the application layer with an associated checksum calculated and sent by the storage system. [0043] Storage system 422 knows the checksum algorithm used by host system 402. Storage system 422 may know the algorithm used if both the server and the storage system use a common fixed algorithm. Alternatively, storage system 422 may know the algorithm if the algorithm type is sent as part of the packet structure.)
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
Regarding Claim 13, Singh, Allen and Whitehead teach 
The storage system of claim 8 wherein the remote backup storage is configured to obtain the checksum of the backup snapshot. (Singh [0039] The portions of the replicated snapshot are then accessed to determine a data integrity value such as a checksum for the replicated snapshot (operation 2)) (Fig. 1 – secondary site 114 replicated snapshot is the backup of the snapshot with checksum.)
Regarding Claim 15, Singh teaches
A non-transitory computer-readable storage medium that stores instructions that when executed by a computer cause the computer to perform a method for -4-validating integrity and correctness of a backup snapshot a local snapshot of a storage object generated and maintained by a storage array, the method comprising: (Singh Claim 1. A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts. [0007] The present disclosure describes techniques used in systems, methods, and in computer program products for verifying replicated snapshot integrity. [0008] techniques that verify checksums of snapshot components. [0030] FIG. 1 Specifically, the figure presents a logical depiction of how the herein disclosed techniques can be implemented in an environment comprising distributed computing systems to verify the integrity of replicated snapshots and/or other snapshots and/or other data items stored in a distributed manner over the distributed computing systems. [0031] The logical depiction of FIG. 1 illustrates a distributed computing system 102.sub.1 that comprises three representative computing nodes (e.g., node 104.sub.11, node 104.sub.12, . . . , node 104.sub.1N) that each have one or more storage devices)) (Fig. 1 - primary site 112 is the storage array having local snapshots)
the storage array calculating a checksum of the local snapshot with the at least one checksum algorithm; (Singh [0075] In other embodiments, the target checksums (e.g., source-of-truth checksums that were calculated when the snapshots were initially stored) are maintained at the primary site for retrieval by a secondary site. [0048] Checksums might be derived from a hash of the underlying data of the data item.) (Fig. 1 - primary site 112 is the storage array having snapshots with checksum)
calculating or retrieving a checksum of the backup snapshot using the same checksum algorithm; (Singh [0039] The portions of the replicated snapshot are then accessed to determine a data integrity value such as a checksum for the replicated snapshot (operation 2)) (Fig. 1 – secondary site 114 replicated snapshot is the backup of the snapshot with checksum.)
performing validation of the backup snapshot by comparing the checksum of the local snapshot with the checksum of the backup snapshot; (Singh [0040] The data integrity value of the replicated snapshot is then compared to the target data integrity value to determine the then-current integrity of the replicated snapshot (operation 4)).
determining that the backup snapshot is not identical to the local snapshot based on the validation; (Singh [0040] The data integrity value of the replicated snapshot is then compared to the target data integrity value to determine the then-current integrity of the replicated snapshot (operation 4). If the data integrity values are not equal, then the replicated snapshot is characterized as corrupted).
and performing remedial action to cause the backup snapshot to be identical to the local snapshot, such that the backup snapshot is characterized by a checksum that matches the checksum of the local snapshot. (Singh [0040] The data integrity value of the replicated snapshot is then compared to the target data integrity value to determine the then-current integrity of the replicated snapshot. As an example, if the data integrity value of the replicated snapshot equals the target data integrity value, then the replicated snapshot is characterized as uncorrupted (e.g., high integrity))
Singh does not teach providing at least one checksum algorithm to the storage array;
the storage array calculating a checksum of the local snapshot with the at least one checksum algorithm; calculating or retrieving a checksum of the backup snapshot using the same checksum algorithm;
However, Allen teaches providing at least one checksum algorithm to the storage array; providing at least one checksum algorithm to the storage array; the storage array calculating a checksum of the local snapshot with the at least one checksum algorithm;  (Allen [0043] Storage system 422 knows the checksum algorithm used by host system 402. Storage system 422 may know the algorithm used if both the server and the storage system use a common fixed algorithm. Alternatively, storage system 422 may know the algorithm if the algorithm type is sent as part of the packet structure.) (i.e. host system sends/provides algorithm to the storage system) 
calculating or retrieving a checksum of the backup snapshot using the same checksum algorithm; (Allen [0043]Storage system 422 may know the algorithm used if both the server and the storage system use a common fixed algorithm.)
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
Singh-Allen does not teach and responsive to merging changes into the backup snapshot: and performing remedial action to cause the backup snapshot to be identical to the local snapshot, such that the backup snapshot is characterized by a checksum that matches the checksum of the local snapshot.
	However, Whitehead teaches and responsive to merging changes into the backup snapshot: (Whitehead [0010] In one aspect, systems and methods are disclosed for state consistent replication of client data set on a client computer by generating a snapshot of the client data set on a local volume; synchronizing with a remote server volume corresponding to the local volume to create a copy of the client data set on the remote server; performing a master to slave replication of the data set; and taking a snapshot of the server data set to create a mirror of the snapshot of the client data set on the server. [0012] In another aspect, systems and methods are disclosed for improved Backup/Replication Performance via Locally Distributed Change Detection. Therefore, the client software only has to compare the defined job to the manifest (avoiding network round trip) to determine what needs to be transmitted to the back end.)
and performing remedial action to cause the backup snapshot to be identical to the local snapshot (Whitehead [0013] In yet another aspect, Asynchronous Replication Correctness Validation can be done.  If a discrepancy is found, manifest is wiped or patched and pushed down, and the next sync job resolves all discrepancies. This second check is a way of performing complete end to end validation, like a restore test, without having to do an actual restore.)
Singh, Allen and Whitehead are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh, Allen and Whitehead before him or her to modify the Singh-Allen’s system with Whitehead’s teaching. The motivation for doing so would be to (Whitehead [0009]) to validate that the backup contents are usable and match the source.
Regarding Claim 16, Singh, Allen and Whitehead teach
The computer-readable storage medium of claim 15 wherein the method further comprises providing a checksum library to the storage array.  Singh discloses storage array (Fig. 1 - primary site 112) and remote backup storage (Fig. 1 – secondary site 114). Allen ([0043]) disclose sending algorithm type/checksum library to storage system.
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
Regarding Claim 17, Singh, Allen and Whitehead teach
The computer-readable storage medium of claim 15 wherein the method further comprises the storage array prompting a remote backup storage to provide the checksum algorithm.  
Singh discloses storage array (Fig. 1 - primary site 112) and remote backup storage (Fig. 1 – secondary site 114). Allen ([0048] Each designated layer knows the checksum algorithm used by the host application to generate the initial checksum. For instance, a common default method of algorithm may be used by both entities. Alternatively, the application may make a request to the OS to use a particular algorithm amongst a choice of algorithms supported by the OS. As previously mentioned, this request may be part of the request from the application to OS.) discloses prompting/request to use certain checksum algorithm.
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
	Regarding Claim 18, Singh, Allen and Whitehead teach
The computer-readable storage medium of claim 15 wherein the method further comprises the storage array prompting a remote backup storage to provide the checksum of the backup snapshot.(Singh [0039]The portions of the replicated snapshot are then accessed to determine a data integrity value such as a checksum for the replicated snapshot (operation 2))
Regarding Claim 19, Singh, Allen and Whitehead teach 
The computer-readable storage medium of claim 15 wherein the method further comprises the remote backup storage obtaining a copy of the backup snapshot (Singh [0033] As illustrated, to further protect the data associated with subject snapshots 122, the snapshots are replicated to distributed computing system 102.sub.2 as a set of replicated snapshots 126
 (operation 1).) (Replicate a set of subject snapshots from a primary site to a secondary site) and calculating the checksum of the backup snapshot calculated with the checksum algorithm. (Allen [0038] read operations may verified at various points from the storage system to the application layer with an associated checksum calculated and sent by the storage system. [0043] Storage system 422 knows the checksum algorithm used by host system 402. Storage system 422 may know the algorithm used if both the server and the storage system use a common fixed algorithm. Alternatively, storage system 422 may know the algorithm if the algorithm type is sent as part of the packet structure.)
Singh and Allen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh and Allen before him or her to modify the Singh’s system with Allen’s teaching. The motivation for doing so would be to (Allen [0043]) use common checksum algorithm between host and storage system to perform integrity check of the data by comparing checksum to protect data.
Regarding Claim 20, Singh, Allen and Whitehead teach 
The computer-readable storage medium of claim 15 wherein the method further comprises a remote backup storage obtaining the checksum of the backup snapshot. (Singh [0039] The portions of the replicated snapshot are then accessed to determine a data integrity value such as a checksum for the replicated snapshot (operation 2)) (Fig. 1 – secondary site 114 replicated snapshot is the backup of the snapshot with checksum.)
Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20200311025 A1), in view of Allen (US 20070038913 A1), further in view of Whitehead (US 20150301900 A1), further in view of Hetrick (US 20160117226 A1).  
Regarding Claim 7, Singh, Allen and Whitehead teach
The method of claim 1 wherein the storage object comprises one of a plurality of devices associated with the application image and comprising validating each of a plurality of backup snapshots of the devices. (Singh [0044] FIG. 2 illustrates aspects pertaining to checking the integrity of replicated snapshots that have been distributed over multiple storage devices. [0038]  Snapshot integrity checker 130 responds to instances of snapshot integrity check events 132 to verify the integrity of some or all of replicated snapshots 126.)
Singh-Allen-Whitehead does not teach thinly provisioned devices.
However, Hetrick teaches thinly provisioned devices (Hetrick [0045] Table 302 in FIG. 3 illustrates the contents of a data store at different points in time. Illustrated in FIG. 3 are an initial time 304, a first time 306, and an nth time 308. At the initial time 304 when the data is backed up for storage system 102, the backup module 118 causes the storage system 102 to back up all of the data in the storage device 116. In embodiments where the storage device 116 is a thin provisioned volume)
Singh, Allen, Whitehead and Hetrick are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh, Allen, Whitehead and Hetrick before him or her to modify the Singh-Allen-Whitehead’s system with Hetrick’s teaching. The motivation for doing so would be to have Simple substitution of one known element(thinly provisioned storage device) for another(storage device) to obtain predictable results (of using disk space more efficiently for data protection).
Regarding Claim 14, Singh, Allen and Whitehead teach
The storage system of claim 8 wherein the storage object comprises one of a plurality of devices associated with an application image and wherein the storage array is configured to validate each of a plurality of backup snapshots of the devices. (Singh [0044] FIG. 2 illustrates aspects pertaining to checking the integrity of replicated snapshots that have been distributed over multiple storage devices. [0038]  Snapshot integrity checker 130 responds to instances of snapshot integrity check events 132 to verify the integrity of some or all of replicated snapshots 126.)
Singh-Allen-Whitehead does not teach thinly provisioned devices.
However, Hetrick teaches thinly provisioned devices (Hetrick [0045] Table 302 in FIG. 3 illustrates the contents of a data store at different points in time. Illustrated in FIG. 3 are an initial time 304, a first time 306, and an nth time 308. At the initial time 304 when the data is backed up for storage system 102, the backup module 118 causes the storage system 102 to back up all of the data in the storage device 116. In embodiments where the storage device 116 is a thin provisioned volume)
Singh, Allen, Whitehead and Hetrick are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Singh, Allen, Whitehead and Hetrick before him or her to modify the Singh-Allen-Whitehead’s system with Hetrick’s teaching. The motivation for doing so would be to have Simple substitution of one known element(thinly provisioned storage device) for another(storage device) to obtain predictable results (of using disk space more efficiently for data protection).
 Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
For Claims 1, 8, and 15, the Applicant argues that the cited references do not disclose 
the amended limitations.  The Office disagrees.
	Specifically, Singh ([0030, 0040] teaches systems to verify the integrity of replicated snapshots using checksum, Allen ([0043]) teaches checksum algorithm, and Whitehead ([0009-0012]) teaches perform remedial action and validate the backup contents match the source. The combination of Singh, Allen and Whitehead teaches the limitations of independent claims 1, 8 and 15.
 Applicant’s arguments for dependent claims 2-7, 9-14, 16-20 are based on dependency from claims 1, 8 and 15, addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                              /GAUTAM SAIN/                                 Primary Examiner, Art Unit 2135